                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


DEANA OWENS,

               Plaintiff,

v.                                                         Case No. 8:18-cv-1078-T-02AEP

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

               Defendant.
                                              /

                                             ORDER

       This cause comes before the Court sua sponte. In the Scheduling Order (Doc. 14), the

Plaintiff was directed to identify and frame, in a neutral fashion, each of the disputed issues that

Plaintiff raises as the grounds for reversal and remand. Plaintiff, however, merely noted that

“Plaintiff disputes the Judges ruling” in its Memorandum in Opposition (Doc. 18). Upon the

Court directing Plaintiff to identify and frame, in a neutral fashion, each of the disputed issues

that Plaintiff raises as the grounds for reversal and remand, Plaintiff filed a Supplement (Doc.

20). As such, it is hereby

       ORDERED:

         1. Within thirty (30) days of the date of this Order, the Commissioner shall file a

responsive pleading to Plaintiff’s Supplement (Doc. 20).

       DONE AND ORDERED in Tampa, Florida, on this 7th day of March, 2019.
cc:   Counsel of Record
      Plaintiff, pro se




                          2
